            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER ALVAREZ,                :
    Plaintiff                       :
                                    :            No. 1:18-cv-1964
          v.                        :
                                    :            (Judge Rambo)
WARDEN DAVID J.                     :
EBBERT, et al.,                     :
    Defendants                      :

                                ORDER

     AND NOW, on this 2nd day of July 2019, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   The motion to dismiss and/or motion for summary judgment (Doc. No.
          24) filed by Defendants Ebbert, Buebendorf, Tharp, and Gass is
          GRANTED;

     2.   Alvarez’s First Amendment mail claim and Fifth Amendment due
          process claim are DISMISSED WITH PREJUDICE;

     3.   Alvarez’s First Amendment retaliation claim is DISMISSED
          WITHOUT PREJUDICE to Alvarez’s right to file an amended
          complaint, as set forth below;

     4.   The Clerk of Court is directed to defer entry of judgment in favor of
          Defendants Ebbert, Buebendorf, Tharp, and Gass on Alvarez’s First
          Amendment mail claim and Fifth Amendment due process claim until
          the conclusion of the above-captioned proceedings;

     5.   Alvarez is granted thirty (30) days from the date of this Order to file a
          second amended complaint regarding his First Amendment retaliation
          claim, as well as to identify Defendant John Doe. If Alvarez elects to
          file a second amended complaint, Alvarez is advised to adhere to the
          standards set forth in the Federal Rules of Civil Procedure and the
          directives set forth by this Court in its accompanying Memorandum.
     Specifically, the second amended complaint must be complete in all
     respects. It must be a new pleading which stands by itself without
     reference to the original complaint or any other documents already
     filed. The second amended complaint should set forth Alvarez’s claims
     in short, concise and plain statements as required by Rule 8 of the
     Federal Rules of Civil Procedure. Each paragraph should be numbered.
     The second amended complaint should specify which actions are
     alleged as to which defendants and sufficiently allege personal
     involvement of the defendant in the acts which Alvarez claims violated
     his rights. Mere conclusory allegations will not set forth cognizable
     claims;

6.   The Clerk of Court is DIRECTED to mail Alvarez a civil rights
     complaint form to use for filing his second amended complaint; and

7.   If Alvarez fails to identify Defendant John Doe in his second amended
     complaint, Defendant John Doe will be dismissed without prejudice
     pursuant to Rule 4(m) of the Federal Rules of Civil Procedure; and

8.   If Alvarez fails to file a second amended complaint entirely, Defendant
     John Doe will be dismissed without prejudice pursuant to Rule 4(m) of
     the Federal Rules of Civil Procedure and the Court will direct the Clerk
     of Court to close this case and enter judgment as set forth above.


                              s/Sylvia H. Rambo
                              SYLVIA H. RAMBO
                              United States District Judge
